          Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
JOHN N. XEREAS                            )
                                          )
      Plaintiff,                          )
                                          )  Case No. 12-456
v.                                        )
                                          )
MARJORIE A. HEISS, et al.,                )
                                          )
      Defendants                          )
_________________________________________ )



             DEFENDANTS’ POST-TRIAL MOTION FOR ATTORNEY’S FEES


         Defendants Marjorie Heiss, Geoffrey Dawson and Penn Social LLC (“Defendants”) file

this post-trial motion pursuant to 15 U.S.C. § 1117(a) for attorney’s fees as the prevailing party

in a trademark infringement action under the Lanham Act. Defendants prevailed on all four of

Plaintiff’s Lanham Act claims.1 Attorney’s fees are available in exceptional cases like this one

that stands out from among other trademark claims either for the substantive strength of a party’s

litigating position or the unreasonable manner in which the case was litigated.


         Further, while this jurisdiction follows the “American rule” on attorney’s fees, that rule

contains an exception in cases due to a litigant’s oppressive or vexatious conduct. Plaintiffs

conduct throughout this case and particularly his conduct at trial fully support the awarding of

attorney’s fees for the non-Lanham Act claims as well.




1
    These were Counts I through III and Count XIX.
         Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 2 of 7



                LEGAL STANDARD FOR THE AWARD OF ATTORNEY’S FEES

       Pursuant to the Lanham Act, “[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 15 U.S.C. 1117(a). This text imposes one and only one

constraint on district courts’ discretion to award attorney’s fees in patent litigation: The power is

reserved for “exceptional” cases. Octane Fitness, LLC v. Icon Health & Fitness, Inc. 572 U.S.

545 (2014); 134 S.Ct. 1749, 188 L.Ed.2d 816 (in patent case, holding that an exceptional case is

one that stands out either for the substantive strength of a party’s litigating position or the

unreasonable manner in which the case was litigated); Noxell Corp. v. Firehouse No. 1 Bar–B–

Que Restaurant, 771 F.2d 521, 526 (D.C. Cir. 1985) (R.B. Ginsburg, J., joined by Scalia, J.) (in

trademark case, interpreting the term “exceptional” in the Lanham Act’s fee-shifting provision,

15 U.S.C. § 1117(a), to mean “uncommon” or “not run-of-the-mill”). The Octane Fitness

standard applies in trademark cases. Yah Kai World Wide Enters., Inc. v. Napper, 292 F. Supp.

3d 337, 366 (D.D.C. 2018) (in trademark case, “every court of appeals to have considered the

relevance of Octane Fitness has concluded that its definition of an “exceptional case” ought to

govern the Lanham Act’s [trademark] attorney fees provision”). “District courts may determine

whether a case is ‘exceptional’ in the case-by-case exercise of their discretion, considering the

totality of the circumstances.” Octane Fitness, 572 U.S. at 554.


       As to non-Lanham Act fees, D.C. follows the “American Rule” where, unless modified

by statute or contract, “generally, each litigant must bear his or her own attorney’s fees and

litigation costs.” Estate of Raleigh v. Mitchell, 947 A.2d 464, 473 (D.C. 2008). As with all

general rules, however, the American Rule has exceptions. In Nugent v. Unum Life Ins. Co. of

America, 752 F. Supp. 2d 46 (2010), the Court found that attorney fees could be awarded due to

the “oppressive or vexatious” conduct of the defendant. Nugent, 752 F. Supp. 2d at 57; see also


                                                   2
            Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 3 of 7



Siegel v. William E. Bookhultz & Sons, Inc., 419 F.2d 720, 723–24 (D.C. Cir.1969) (overriding

considerations of justice can compel the award of attorney’s fees); Continental Ins. Co. v.

Lynham, 293 A.2d 481, 483 (D.C. 1972) (attorney’s fees may be awarded at the discretion of the

trial court upon a showing that the Plaintiff’s conduct was willfully and oppressively fraudulent

or brought to annoy or harass).


                                            ARGUMENT

        1.      Defendants Are Entitled to Attorney’s Fees for the Defense of Plaintiff’s
                Lanham Act Claims as the Prevailing Party in an Exceptional Case.

        The Lanham Act provides that the successful litigant of a Lanhan Act case such as the

instant trademark case are entitled to an award of fees in “exceptional” cases. There is no doubt

that Defendants were the prevailing party on the four Lanham Act claims pleaded by Plaintiff.

Judgment was granted to Defendants on each of those claims prior to submission of the case to

the jury.


        It is also clear that the present case is exceptional as it “stands out” for the substantive

strength of a party’s litigating position or the unreasonable manner in which the case was

litigated. Octane Fitness, 572 U.S. at 554. It need not rise to the level of bad faith. Noxell, 771

F.2d at 526. An award of attorney’s fees is justified when the actions of the non-prevailing party

were oppressive in that their claims lacked merit, had elements of an abuse of process claim and

a party’s conduct unreasonably increased the cost of defending against the suit. Central Mfg.,

Inc. v. Brett, 492 F.3d 876 (7th Cir. 2007) (attorney fee award justified for defense of trademark

claim when claimant had no evidence of using the trademark, claims lacked merit and had

elements of an abuse of process). The present case is clearly rare, out of the ordinary and not run

of the mill when considering the totality of the circumstances.


                                                   3
         Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 4 of 7



       The present case was originally based on a claimed oral license from Plaintiff to

Defendants to use the alleged trademark in question. At trial, it became clear that the license was

a fiction, as the parties at most discussed plans to discuss a license in the future. Declaration of

William O’Neil (Fees) (“O’Neil Dec. (Fees)”) at Ex. 1 (Trial Transcript (“Tr.”) at 300:6-9). The

evidence at trial showed that at the beginning of the relationship, Plaintiff referred to the

intellectual property as owned by the LLC together. O’Neil Dec. (Fees), Ex 2 and 3 (Def. Trial

Ex. 32; Pl. Trial Ex. 74). No contemporaneous evidence to the contrary was submitted by

Plaintiff. Also, at trial it became clear that Plaintiff applied for the trademark after granting the

LLC the right to use it and filed false statements with the Patent and Trademark office to obtain

the trademark. He also purposefully hid these actions from his partners by having his personal

address on the application rather than the requested business address. O’Neil Dec. (Fees) , Ex. 4

(Tr. at 302:9). All of these circumstances support the finding that this case is exceptional, and it

lies within the Court’s discretion to award attorney fees to Defendants for the successful defense

of Plaintiff’s Lanham Act claims.2

       2.      Defendants Are Entitled to an Award of All of Their Attorney’s Fees
               Due to Plaintiff’s Oppressive and/or Vexatious Conduct.

       Attorney’s fees are also justified by the Plaintiff’s actions in litigating this case. After

much of his first amended complaint was dismissed by the Court, Plaintiff adopted a scorched

earth litigation campaign mixing personal attacks and innuendo to personally malign the

Defendants. While the American Rule generally dictates that the parties bear their own legal

fees, fees can be awarded when a litigant’s actions are “oppressive or vexatious.” Nugent v.



2
  If the Court were to award attorney’s fees, Defendants would argue that 15% of the total fees
incurred by Defendants would qualify as Lanham Act fees, since four of Plaintiff’s 26 causes of
action arose from the Lanham Act. The total fees to be awarded could be addressed in a
supplemental motion to determine fees.
                                                   4
         Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 5 of 7



Unum Life Ins. Co. of America, 752 F. Supp. 2d 46, 57 (D.D.C. 2010) (allowing a claim for

attorney’s fees to survive a motion to dismiss).


       Plaintiff’s actions through-out the course of this litigation meet the oppressive or

vexatious standard. After 18 of his 26 claims were eliminated by summary judgment a month

before trial, including fraud, Plaintiff changed his theories of recovery such that none of his

claimed damages and none of his factual evidence was made irrelevant in his eyes. Plaintiff

pressed wholly unsupported claims such as RICO and fraud claims that had no basis in fact.

Plaintiff repeatedly pressed irrelevant and salacious allegations against Defendants even after

they were ruled inadmissible and tried again at trial to introduce such evidence. O’Neil Dec.

(Fees), at Ex. 5 (Tr. at 251-252). Plaintiff’s pre-trial statement was ordered revised by the Court

because it repeatedly made statements the Court had already ruled inadmissible. Despite this, the

amended pre-trial order continued to contain personal attacks. O’Neil Dec. (Fees), Ex. 6

(Amended Pre-Trial Order at 5 (ecf 213)). It also contained itemized damages for counts no

longer in the case. Id. at 18 (listing damages for unjust enrichment).


       The oppressive behavior continued through trial. Plaintiff marked over 300 trial exhibits

(and immediately tried to add to that total during trial without so much as notice to counsel for

the defense), but only admitted 23 exhibits into the record. Plaintiff repeatedly attempted to

introduce evidence or legal theories that were no longer relevant given the Court’s orders,

evidence that had been ruled inadmissible or that had no connection to his causes of action (such

as conflicts of interest or failures of discovery), causing counsel for defense to have to repeatedly

object. The overwhelming majority of those objections were sustained. Plaintiff seemed to

engage in retaliatory objections during Defendants’ case in chief, and once again the majority of

these objections were overruled. Plaintiff admitted out of the presence of the jury that

                                                   5
         Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 6 of 7



Defendants’ conversion claim related to a single identified computer, but then attempted to argue

otherwise in closing. Counsel for Plaintiff was required to stop her closing argument by the

Court to correct misstatements. O’Neil Dec. (Fees), at Ex. 7 (Tr. at 1054). At the conclusion of

Plaintiff’s closing, again blatant factual misstatements had to be corrected for the jury. Even

these corrections were done begrudgingly or incompletely. Several curative instructions had to

be read to the jury during trial. For all of these reasons, Plaintiff’s conduct rises to the level of

oppressive and vexatious and it is well within the discretion of the Court to order Plaintiff to pay

Defendants’ legal fees.


                                           CONCLUSION

        For the reasons stated herein, Defendants’ motions should be granted.



                                                        _/s/______________________
                                                        William T. O’Neil
                                                        Bar No. 426107
                                                        THE O’NEIL GROUP LLC
                                                        1629 K Street, N.W.
                                                        Washington, DC 20006
                                                        Telephone (202) 684-7140
                                                        Facsimile ((202) 517-9179
                                                        woneil@oneilgroupllc.com




                                                   6
        Case 1:12-cv-00456-DAR Document 236 Filed 12/17/18 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above was served on December 17,

2018, by ecf and email to counsel of record noted below:


                      W. Todd Miller, Esq.
                      Baker & Miller PLLC
                      2401 Pennsylvania Ave, NW
                      Suite 300
                      Washington, D.C. 20037
                      Attorney for John Xereas

                      Tony C. Richa, Esq.
                      Richa Law Group, P.C.
                      4800 Hampden Lane
                      Suite 200
                      Bethesda, MD 20814
                      Attorney for John Xereas


                                                     _/s/__________________
                                                     William T. O’Neil




                                                 7
